DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-11, 13, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartfai et al. U.S. Patent Application Publication 2005/0081091A1.
As per claim 1, Bartfai teaches a method comprising: establishing a disaster recovery relationship between a first cluster and a second cluster (¶ 0023); monitoring the first cluster for a disaster (¶ 0068); in response to detecting the disaster of the first cluster, performing a failover from the first cluster to the second cluster based upon the disaster recovery relationship (¶ 0069); and providing, by the second cluster during the failover, clients with access to data previously accessible to the clients through the first cluster before the disaster (¶ 0069).  
As per claim 2, Bartfai teaches the method of claim 1, comprising: detecting that the first cluster recovered from the disaster; and performing a switchback from the second cluster to the first cluster, wherein the first cluster provides the clients with access to the data previously accessible to the clients through the second cluster during the failover (¶ 0074).
As per claim 3, Bartfai teaches the method of claim 1, comprising: establishing a data protection relationship between the first cluster and the second cluster (¶ 0005); and mirroring data from the first cluster to the second cluster based upon the data protection relationship (¶ 0010).  
As per claim 5, Bartfai teaches the method of claim 1, comprising: performing volume level data mirroring from the first cluster to the second cluster (¶ 0005).
As per claim 7, Bartfai teaches the method of claim 1, wherein the providing comprises: providing the clients with access to the data within a backup disaster recovery volume into which the data was replicated from a volume maintained by the first cluster (¶ 0005).
As per claim 9, Bartfai teaches a computing device, comprising: a processor; and a memory containing instructions, which when executed by the processor, cause the processor to: establish a disaster recovery relationship between a first cluster and a second cluster; monitor the first cluster for a disaster; in response to detecting the disaster of the first cluster, perform a failover from the first cluster to the second cluster based upon the disaster recovery relationship; and provide, by the second cluster during the failover, clients with access to data previously accessible to the clients through the first cluster before the disaster (¶ 0023, 0068, 0069, see claim 1).
As per claim 10, Bartfai teaches the computing device of claim 9, wherein the instructions cause the processor to: detect that the first cluster recovered from the disaster; and perform a switchback from the second cluster to the first cluster, wherein the first cluster provides the clients with access to the data previously accessible to the clients through the second cluster during the failover (¶ 0074).
As per claim 11, Bartfai teaches the computing device of claim 9, wherein the instructions cause the processor to: establish a data protection relationship between the first cluster and the second cluster; and mirror data from the first cluster to the second cluster based upon the data protection relationship (¶ 0005, 0010).
As per claim 13, Bartfai teaches the computing device of claim 9, wherein the instructions cause the processor to: perform volume level data mirroring from the first cluster to the second cluster (¶ 0005).
As per claim 15, Bartfai teaches the computing device of claim 9, wherein the instructions cause the processor to: provide the clients with access to the data within a backup disaster recovery volume into which the data was replicated from a volume maintained by the first cluster (¶ 0005).
As per claim 17, Bartfai teaches a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: establish a disaster recovery relationship between a first cluster and a second cluster; monitor the first cluster for a disaster; in response to detecting the disaster of the first cluster, perform a failover from the first cluster to the second cluster based upon the disaster recovery relationship; and provide, by the second cluster during the failover, clients with access to data previously accessible to the clients through the first cluster before the disaster (¶ 0023, 0068-0069, see claim 1).
As per claim 18, Bartfai teaches the non-transitory machine readable medium of claim 17, wherein the instructions cause the machine to: detect that the first cluster recovered from the disaster; and perform a switchback from the second cluster to the first cluster, wherein the first cluster provides the clients with access to the data previously accessible to the clients through the second cluster during the failover (¶ 0074).
As per claim 19, Bartfai teaches the non-transitory machine readable medium of claim 17, wherein the instructions cause the machine to: establish a data protection relationship between the first cluster and the second cluster; and mirror data from the first cluster to the second cluster based upon the data protection relationship (¶ 0005, 0010).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 8, 12, 14, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai in view of Hsu et al. U.S. Patent Application Publication US2007/0079126A1.
As per claim 4, Bartfai teaches the method of claim 1, comprising: establishing a relationship between the first cluster and the second cluster to enable the clients to access mirrored data mirrored from the first cluster to the second cluster, wherein the clients are restricted from accessing the mirrored data before establishment of the trust relationship (¶ 0068-0069).  While Barfai does teach a relationship among the sites, he does not explicitly name it a trust relationship.  Hsu teaches a trust relationship (¶ 00560058).  It would have been obvious to one of ordinary skill in the art to use the process of Hsu in the process of Bartfai.  One of ordinary skill in the art would have been motivated to use the process of Hsu in the process of Bartfai because it would have been obvious to use the relationship of Hsu as the relationship of Barfai to achieve the predictable result of data integrity during a data migration.
As per claim 6, Bartfai teaches the method of claim 1, wherein performing the failover breaks a relationship of the second cluster (¶ 0069, trust taught by Hsu, see claim 4).
As per claim 8, Bartfai teaches the method of claim 1, wherein performing the failover breaks a relationship of the second cluster, and wherein the method comprises: automatically creating a trust relationship to replace the relationship broken by the failover (¶ 0074, trust-Hsu).
As per claim 12, Bartfai teaches the computing device of claim 9, wherein the instructions cause the processor to: establish a relationship between the first cluster and the second cluster to enable the clients to access mirrored data mirrored from the first cluster to the second cluster, wherein the clients are restricted from accessing the mirrored data before establishment of the trust relationship (¶ 0069, trust- Hsu).
As per claim 14, Bartfai teaches the computing device of claim 9, wherein performing the failover breaks a trust relationship of the second cluster (¶ 0069, trust-Hsu).
As per claim 16, Bartfai teaches the computing device of claim 9, wherein the failover breaks a relationship of the second cluster, and wherein the instructions cause the processor to: automatically create a restored relationship to replace the relationship broken by the failover (¶ 0074, trust – Hsu).
As per claim 20, Bartfai teaches the non-transitory machine readable medium of claim 17, wherein the instructions cause the machine to: establish a relationship between the first cluster and the second cluster to enable the clients to access mirrored data mirrored from the first cluster to the second cluster, wherein the clients are restricted from accessing the mirrored data before establishment of the relationship (¶ 0069, trust-Hsu).
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113